DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding this invention of a gas turbine engine control apparatus the prior art  Nagata (US 2002/0011063) and Uyama (US 2017/0089268)  teaches  a governor control unit configured to calculate a governor fuel flow rate command value based on a frequency of a power system connected to a generator, the governor fuel flow rate command value indicating a first command value control signal output (CSO) of a fuel input amount that increases an output of the generator when the frequency decreases, the generator being configured to generate electric power by driving of a gas turbine; a first calculation unit configured to calculate a first fuel flow rate command value indicating a second command value CSO of the fuel input amount so that an output of the gas turbine matches a target output;  a second CSO calculation unit configured to calculate  an upper limit value of the first fuel flow rate command value..
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the upper limit value of the first fuel flow rate command value based on a deviation obtained by subtracting a second limit value from an estimated value of a turbine inlet temperature of the gas turbine, the second limit value relating to the estimated value and being set such that the estimated value does not exceed a first limit value of the turbine inlet temperature” and “the first CSO calculation unit is configured to compare the first fuel flow rate command value with the upper limit value to output a smaller value of those values as the first fuel flow rate command value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741